Case 8:20-cv-00358-JLS-ADS Document 54 Filed 05/21/20 Page 1 of 10 Page ID #:851



   1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
   2   Including Professional Corporations
     DAVID A. SCHWARZ, Cal. Bar No. 159376
   3 dschwarz@sheppardmullin.com
     JAY T. RAMSEY. Cal. Bar No. 273160
   4 jramsey@sheppardmullin.com
     ALEXANDRA M. JACKSON. Cal. Bar No. 327689
   5 1901 Avenue of the Stars, Suite 1600
     Los Angeles, California 90067-6055
   6 Telephone: 310.228.3700
     Facsimile: 310.228.3701
   7
   8 LAW OFFICE OF MARK W. BUCHER                       CENTER FOR INDIVIDUAL RIGHTS
     Mark William Bucher (Cal. Bar                      Michael E. Rosman
   9 No. 210474)                                        rosman@cir-usa.org
     markb@calpolicycenter.org                          1100 Connecticut Ave., NW, Suite 625
  10 18002 Irvine Blvd Ste 108                          Washington, DC 20036
     Tustin, CA 92780-3321                              Telephone: 202.833.8400
  11 Telephone: 714.573.2201                            Facsimile: 202.833.8401
     Facsimile: 714.573.2297                            (admitted pro hac vice)
  12
  13 Attorneys for Plaintiffs
     Jeffrey I. Barke, Ed Sachs, Laura Ferguson,
  14 Jim Reardon, Leighton Anderson,
     Phillip Yarbrough, and Rodger Dohm
  15
  16 [Attorneys for Defendants listed in signature block]
  17
                                   UNITED STATES DISTRICT COURT
  18
                                  CENTRAL DISTRICT OF CALIFORNIA
  19
       Jeffrey I. Barke, et al.,                        Case No. 8:20-cv-00358-JLS-ADS
  20
                         Plaintiffs,                    JOINT RULE 26(F) REPORT
  21
                v.
  22
       Eric Banks, et al.,
  23                                                    Date:     June 5, 2020
                         Defendants and Intervenor-     Time:     10:30 a.m.
  24                     Defendants.                    Location: Courtroom 10-A
  25
  26
                                                        The Honorable Josephine L. Staton
  27
  28

                                                      -1-
       SMRH:4826-4580-7036.2                                              JOINT RULE 26(F) REPORT
Case 8:20-cv-00358-JLS-ADS Document 54 Filed 05/21/20 Page 2 of 10 Page ID #:852



   1            Plaintiffs Jeffrey I. Barke, Ed Sachs, Laura Ferguson, Jim Reardon, Leighton
   2 Anderson, Phillip Yarbrough, and Rodger Dohm (collectively, “Plaintiffs”),
   3 defendants Eric Banks, Erich Shiners, Arthur A. Krantz, and Lou Paulson, in their
   4 official capacities as members of the California Public Employment Relations Board
   5 (the “Board”), and J. Felix De La Torre, in his official capacity as General Counsel
   6 of the Board (collectively, “PERB”), and intervenor-defendants California Teachers
   7 Association, SEIU California State Council, California Federation of Teachers,
   8 California School Employees Association, and California Labor Federation (the
   9 “Unions”), provide the following Joint Rule 26(f) report, following the conference
  10 of counsel that took place on May 14, 2020.
  11 A.         STATEMENT OF THE CASE
  12            This case presents a First Amendment challenge to California Government
  13 Code section 3550 (“Section 3550”), which provides:
  14                     A public employer shall not deter or discourage public
                         employees or applicants to be public employees from
  15                     becoming or remaining members of an employee
                         organization, or from authorizing representation by an
  16                     employee organization, or from authorizing dues or fee
                         deductions to an employee organization. This is
  17                     declaratory of existing law.
  18            The complaint was filed by seven public officials who sit on the governing
  19 bodies of local or municipal public employers in California, including school
  20 districts, city councils, a community college district, and a community service
  21 district. Plaintiffs allege that Section 3550 has vague and overbroad terms that chill
  22 free speech and constitute viewpoint discrimination. They assert a cause of action
  23 for violation of their First Amendment rights under 42 U.S.C. § 1983. They seek a
  24 preliminary and permanent injunction precluding the enforcement of Section 3550.
  25            The defendants are members of the California Public Employment Relations
  26 Board and the General Counsel of the Board, all sued in their official capacities.
  27 These individuals are charged with, among other things, investigating, asserting, and
  28 adjudicating disputes regarding alleged violations of Section 3550. In addition, the

                                                    -2-
       SMRH:4826-4580-7036.2                                              JOINT RULE 26(F) REPORT
Case 8:20-cv-00358-JLS-ADS Document 54 Filed 05/21/20 Page 3 of 10 Page ID #:853



   1 Unions, as intervenor-defendants, represent various collective bargaining units of
   2 public employees in California. PERB and the Unions assert that Plaintiffs do not
   3 have standing to bring their claims, their claims are not ripe, and Section 3550 does
   4 not violate Plaintiffs’ First Amendment rights.
   5 B.         LEGAL ISSUES
   6            The following are the key legal issues in the case.
   7            1.       Whether Plaintiffs have standing under Article III of the United States
   8 Constitution to assert their claims.
   9            2.       Whether Plaintiffs’ claims are ripe for resolution.
  10            3.       Whether Section 3550 violates Plaintiffs’ First Amendment rights.
  11 C.         DAMAGES
  12            Plaintiffs are not seeking an award of damages in the case.
  13 D.         INSURANCE
  14            There is no insurance coverage relevant to the action.
  15 E.         MOTIONS
  16            The following motions have already been filed:
  17            1.       Plaintiffs filed a motion for preliminary injunction, seeking to enjoin
  18 PERB from enforcing Section 3550 during the pendency of this action. Plaintiffs’
  19 motion for preliminary injunction is set for hearing on July 10, 2020.
  20            2.       PERB filed a motion to dismiss the Complaint for lack of Article III
  21 standing and ripeness. The Unions have filed a joinder in that motion. The motion
  22 to dismiss is set for hearing on July 10, 2020.
  23            3.       Proposed-Intervenor California Attorney General Xavier Becerra (the
  24 “AG”) has moved to intervene in the action as a defendant. The AG’s motion to
  25 intervene is set for hearing on August 21, 2020.
  26            If this case proceeds beyond the motion to dismiss, the parties expect that
  27 there would be summary judgment motions filed, with each side moving of entry of
  28 judgment in its favor. The parties have preliminarily discussed whether these cross-

                                                      -3-
       SMRH:4826-4580-7036.2                                                   JOINT RULE 26(F) REPORT
Case 8:20-cv-00358-JLS-ADS Document 54 Filed 05/21/20 Page 4 of 10 Page ID #:854



   1 motions for summary judgment could be decided based on stipulated facts. The
   2 parties will continue to explore this option if the case progresses beyond the motion
   3 to dismiss.
   4 F.         COMPLEXITY
   5            The parties agree that the procedures set forth in the Manual for Complex
   6 Litigation should not be used in this case.
   7 G.         STATUS OF DISCOVERY
   8            Discovery has not yet commenced and, as of the date of the filing of this
   9 report, the parties will not have exchanged initial disclosures.
  10 H.         DISCOVERY PLAN
  11            The parties agree that, other than exchanging initial disclosures as set forth
  12 below, they will not commence discovery until after the Court issues a ruling on
  13 PERB’s motion to dismiss and Plaintiffs’ motion for preliminary injunction.
  14 Further, as reflected in the chart below, the parties have agreed to a fact discovery
  15 cut-off of December 18, 2020. As for the remainder of the issues in Rule 26(f)(3),
  16 the parties state the following:
  17            26(f)(3)(A) Initial Disclosures
  18            The parties have agreed to exchange initial disclosures on or before May 29,
  19 2020. The parties do not believe there need to be any other changes to the timing or
  20 manner of initial disclosures.
  21            26(f)(3)(B) Subjects of Discovery / Phases
  22            The parties agree that no phasing of discovery is required. As for the subjects
  23 of discovery, the parties set forth their positions below.
  24            Plaintiffs Statement. Discovery in this case is likely to be very limited.
  25 Challenges to the constitutionality of statutes generally involve pure questions of
  26 law. As a result, many well-known constitutional challenges have been decided
  27 without discovery, including the First Amendment challenge in Citizens United v.
  28 FEC, 130 S. Ct. 876 (2010); the Second Amendment challenge in District of

                                                    -4-
       SMRH:4826-4580-7036.2                                               JOINT RULE 26(F) REPORT
Case 8:20-cv-00358-JLS-ADS Document 54 Filed 05/21/20 Page 5 of 10 Page ID #:855



   1 Columbia v. Heller, 554 U.S. 570, 576 (2008); the constitutional challenge to the
   2 Voting Rights Act in Shelby County v. Holder, 133 S. Ct. 2612 (2013); and the
   3 challenges to the constitutionality of various aspects of the Affordable Care Act in
   4 National Federation of Independent Businesses v. Sebelius, 132 S. Ct. 2566 (2012)
   5 and Burwell v. Hobby Lobby Stores, Inc., 134 S. Ct. 2751 (2014). Accordingly,
   6 Plaintiffs agree that discovery should be held in abeyance pending disposition of the
   7 motion to dismiss and the motion for preliminary injunction. The parties can revisit
   8 the need for and/or the scope of discovery based on the outcome of those hearings
   9 and the parties’ ability to agree on stipulated facts.
  10            PERB’s and Unions’ Statement. Plaintiffs’ complaint should be dismissed
  11 for lack of standing and ripeness, making discovery unnecessary. If the case were to
  12 progress past the motion to dismiss stage, and the parties were unable to agree upon
  13 stipulated facts, PERB and the Unions would plan to take written discovery and
  14 depositions of the seven individual Plaintiffs to explore the vague factual assertions
  15 made in their Complaint and in their declarations in support of their motion for
  16 preliminary injunction, including the factual bases for their speculative assertions
  17 regarding what injury, if any, Section 3550 might cause them. Their pleading and
  18 declarations to date have not established that they have suffered any such injury.
  19            26(f)(3)(C) Electronically Stored Information
  20            The parties do not foresee any issues with respect to the disclosure, discovery,
  21 or preservation of electronically stored information (“ESI”). To the extent ESI
  22 becomes an issue in the case, the parties will work together to resolve any issues. If
  23 they are unable to resolve their issues, they will bring it to the Court’s attention.
  24            26(f)(3)(D) Privilege Issues
  25            The parties do not foresee this case raising any unusual issues regarding
  26 attorney-client privilege or the work-product doctrine. To the extent an issue arises,
  27 the parties will work together to resolve any issues. If they are unable to resolve
  28 their issues, they will bring it to the Court’s attention.

                                                   -5-
       SMRH:4826-4580-7036.2                                             JOINT RULE 26(F) REPORT
Case 8:20-cv-00358-JLS-ADS Document 54 Filed 05/21/20 Page 6 of 10 Page ID #:856



   1            26(f)(3)(E) Discovery Limitations
   2            The parties do not believe that any changes should be made in the limitations
   3 on discovery imposed under the Federal Rules of Civil Procedure or this Court’s
   4 Local Rules.
   5            26(f)(3)(F) Protective Order
   6            The parties are continuing to discuss the need for a stipulated protective order.
   7 To the extent one is needed, the parties will submit a stipulated protective order for
   8 the Court’s approval.
   9 I.         EXPERT DISCOVERY
  10            As reflected in the chart below, the parties have agreed to an expert discovery
  11 cutoff date of March 12, 2021.
  12 J.         DISPOSITIVE MOTIONS
  13            As noted above, PERB filed a motion to dismiss the Complaint for lack of
  14 Article III standing and ripeness, and the Unions have filed a joinder in that motion.
  15 The motion to dismiss is set for hearing on July 10, 2020. If this case proceeds
  16 beyond the motion to dismiss, as noted above, the parties expect that there would be
  17 summary judgment motions filed, with each side moving of entry of judgment in its
  18 favor. The parties have preliminarily discussed whether these cross-motions for
  19 summary judgment could be decided based on stipulated facts. The parties will
  20 continue to explore this option if the case progresses beyond the motion to dismiss.
  21 K.         ADR SELECTION
  22            The parties agree on ADR Procedure No. 2 (Court Mediation Panel).
  23 However, the parties agree that settlement is unlikely, given the nature of the
  24 dispute, which is focused on the constitutionality of a state statute.
  25 L.         SETTLEMENT EFFORTS
  26            The parties have not had any settlement discussions. As noted above, the
  27 parties agree that settlement is unlikely, given the nature of the dispute, which is
  28 focused on the constitutionality of a state statute.

                                                   -6-
       SMRH:4826-4580-7036.2                                              JOINT RULE 26(F) REPORT
Case 8:20-cv-00358-JLS-ADS Document 54 Filed 05/21/20 Page 7 of 10 Page ID #:857



   1 M.         PRELIMINARY TRIAL ESTIMATE
   2            Trial, if one is necessary, will be to the Court. The parties estimate that trial
   3 will last approximately three to five days. Plaintiffs expect to call between 7 and 10
   4 witnesses. PERB expects to call between zero and one witnesses. The Unions
   5 expect to call between zero and two witnesses.
   6 N.         IDENTIFICATION OF TRIAL COUNSEL
   7            For Plaintiffs: David Schwarz, Jay Ramsey, Alexandra Jackson, Mark W.
   8 Bucher, and Michael E. Rosman.
   9            For PERB: Wendi Ross, Joseph Eckhart, Jeremy Zeitlin, and Daniel Crossen.
  10            For the Unions: Scott A. Kronland, Danielle E. Leonard, and Matthew J.
  11 Murray.
  12 O.         INDEPENDENT EXPERT OR MASTER
  13            The parties agree that this case is not suitable for the appointment of an
  14 independent expert under Rule 53.
  15 P.         OTHER ISSUES
  16            The parties do not believe that there are any other issues that the Court needs
  17 to address at this time.
  18 Q.         PROPOSED CASE SCHEDULE
  19            The parties propose the following case schedule based on the Court’s
  20 presumptive case schedule.
  21         Matter               Court’s        Parties’ Request        Reason for Change
                                Presumptive                              from Presumptive
  22                             Deadline                                 Deadline (if any)
  23    Last Day to            Scheduling         August 4, 2020           No change from
        File Motions           Conference Date                           presumptive deadline
  24    to Add Parties         plus 60 Days
        and Amend
  25    Pleadings
  26
  27
  28

                                                    -7-
       SMRH:4826-4580-7036.2                                                JOINT RULE 26(F) REPORT
Case 8:20-cv-00358-JLS-ADS Document 54 Filed 05/21/20 Page 8 of 10 Page ID #:858



   1         Matter               Court’s          Parties’ Request     Reason for Change
                                Presumptive                             from Presumptive
   2                             Deadline                                Deadline (if any)
   3    Fact                   18 weeks before     December 18, 2020    The parties requested
        Discovery              the Final Pretial                        fact discovery cut-off
   4    Cut-Off                Conference                              date is 20 weeks before
                               (“FPTC”)                                 the FPTC, rather than
   5                                                                     18. The parties have
                                                                             requested this
   6                                                                     modification so that
                                                                       discovery does not end
   7                                                                      on January 1, 2021,
                                                                       which may potentially
   8                                                                     require the parties to
                                                                         engage in discovery
   9                                                                       over the holidays.
  10    Last Day to            16 weeks before      January 15, 2021      No change from
        Serve Initial          the FPTC                                presumptive deadlines
  11    Expert                                                          for remaining dates
        Reports
  12
        Last Day to            16 weeks before      January 15, 2021
  13    File Motions           the FPTC
        (except
  14    Daubert and
        all other
  15    Motions in
        Limine)
  16
        Last Day to    12 weeks before             February 12, 2021
  17    Serve Rebuttal the FPTC
        Expert
  18    Reports
  19    Last Day to            9 weeks before        March 5, 2021
        Conduct                the FPTC
  20    Settlement
        Proceedings
  21
        Expert                 8 weeks before       March 12, 2021
  22    Discovery              the FPTC
        Cut-Off
  23
        Last Day to            7 weeks before       March 19, 2021
  24    File Daubert           the FPTC
        Motions
  25
  26
  27
  28

                                                      -8-
       SMRH:4826-4580-7036.2                                              JOINT RULE 26(F) REPORT
Case 8:20-cv-00358-JLS-ADS Document 54 Filed 05/21/20 Page 9 of 10 Page ID #:859



   1         Matter               Court’s          Parties’ Request       Reason for Change
                                Presumptive                               from Presumptive
   2                             Deadline                                  Deadline (if any)
   3    Last Day to            4 weeks before        April 9, 2021
        File Motions           the FPTC
   4    in Limine
        (other than
   5    Daubert
        Motions)
   6
        Final Pre-Trial                             May 7, 2021 at
   7    Conference                                   10:30 a.m.
        (Friday at
   8    10:30 a.m.)
   9
  10 Dated: May 21, 2020                 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
  11
  12
                                         By                     /s/ Jay T. Ramsey
  13                                                          DAVID A. SCHWARZ
                                                                JAY T. RAMSEY
  14                                                        ALEXANDRA M. JACKSON
  15                                                  LAW OFFICE OF MARK W. BUCHER
                                                            Mark William Bucher
  16
                                                      CENTER FOR INDIVIDUAL RIGHTS
  17                                                         Michael E. Rosman
  18                                                          Attorneys for Plaintiffs
  19
       Dated: May 21, 2020                    By: /s/ Joseph W. Eckhart
  20
                                                     Joseph W. Eckhart
  21
                                                   WENDI L. ROSS
  22
                                                   JOSEPH W. ECKHART
  23                                               JEREMY G. ZEITLIN
                                                   DANIEL S. CROSSEN
  24
                                                   Public Employment Relations Board
  25                                               1031 18th Street
  26                                               Sacramento, CA 95811
                                                   Telephone: (916) 322-3198
  27                                               Facsimile: (916) 327-6377
  28                                               E-mail: PERBLitigation@perb.ca.gov

                                                      -9-
       SMRH:4826-4580-7036.2                                                JOINT RULE 26(F) REPORT
Case 8:20-cv-00358-JLS-ADS Document 54 Filed 05/21/20 Page 10 of 10 Page ID #:860



    1
                                          Attorneys for Defendants Eric Banks, Erich
    2
                                          Shiners, Arthur A. Krantz, Lou Paulson, and
    3                                     J. Felix De La Torre
    4
        Dated: May 21, 2020               By: /s/ Scott A. Kronland
    5
                                              Scott A. Kronland
    6
    7                                     SCOTT A. KRONLAND
                                          DANIELLE E. LEONARD
    8
                                          MATTHEW J. MURRAY
    9                                     Altshuler Berzon LLP
                                          177 Post Street, Suite 300
   10
                                          San Francisco, CA 94108
   11                                     Telephone: (415) 421-7151
   12                                     Facsimile: (415) 362-8064
                                          E-mail: skronland@altber.com
   13                                              dleonard@altber.com
   14                                              mmurray@altber.com

   15                                     Attorneys for Intervenor-Defendants
                                          California Teachers Association, SEIU
   16                                     California State Council, California
   17                                     Federation of Teachers, California School
                                          Employees Association, and California Labor
   18                                     Federation
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                           -10-
        SMRH:4826-4580-7036.2                                     JOINT RULE 26(F) REPORT
